NUMBER 13-21-00202-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


SELEDONIO CONDE AND
ALL OCCUPANTS,                                                            Appellants,

                                               v.

MANUEL GUADALUPE MARROQUIN,                                                  Appellee.


                  On appeal from County Court at Law No. 5
                         of Nueces County, Texas.


                                       ORDER
   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam
      On June 24, 2021, appellant Seledonio Conde filed an “Opposed Emergency

Motion for Temporary Relief,” requesting that this Court order the trial court to set a

supersedeas bond, and if necessary, stay or abate the issuance of any writ of possession

in the time required for a bond to be set. We issued a stay for fifteen (15) days to allow
the trial court to set the bond.

       On July 12, 2021, the trial court held a hearing and set the supersedeas bond at

$8,000.00. Conde has notified this Court that he was under the mistaken impression that

only a portion of the bond was required and cannot pay the bond amount. On July 15,

2021, Conde filed a “Motion to Reduce Supersedeas Bond” with the trial court, which

remains pending. On July 20, 2021, stating he had not been copied on the motion to

reduce bond, Marroquin filed a “Motion for Writ of Possession,” which also remains

pending before the trial court.

       After examining and fully considering appellant’s motion, we continue appellant’s

motion insofar as we STAY the issuance of any writ of possession for a period of thirty

(30) days to allow the trial court time to make its rulings. During this period, the trial court

is allowed to proceed forward in regard to the motion for reduction of bond. All matters

contained within the “Opposed Emergency Motion for Temporary Relief” are carried with

the case.


                                                                          PER CURIAM



Delivered and filed on the
27th day of July, 2021.




                                               2